The opinion of the court was delivered by
Valentine, J.:
This was an action of replevin, brought by the plaintiff in error against the defendant in error. The judgment below was for the defendant, which the-plaintiff now seeks to reverse. The assignments of error-are as follows: “ 1st, The district court erred in the- “ instructions given to the jury on the trial of said action. “ 2d, The verdict of the jury in said action is contrary to- “ law. 3d, The said court erred in overruling the said “ plaintiff’s motion for a new trial. 4th, Said court erred “ in rendering judgment against said plaintiff and in fa“vor of said defendant. 5th, Said judgment was given “ for the said defendant, when it ought to have been “given for the said plaintiff, according to the law of the “land.”
There is nothing in the record that shows that the in*172structions of the court below given to the jury, were erroneous. They were such instructions as might properly have been given under the pleadings; and whether they were such as might have been given under the evidence, we cannot determine, as none of the evidence is brought to this court. As nothing is shown to the contrary, it will be presumed that the instructions of the court were properly given.
We cannot perceive any legal objection to the verdict of the jury. The motion for a new trial was properly overruled. There was no evidence introduced to the 'court, on the hearing of said motion, to sustain' any of its allegations, which are required to be proved; and no error of law, or irregularity of any kind, is shown to have occurred prior to the hearing and determination of said motion.
The plaintiff has no reason to complain of the judgment rendered upon the verdict. The verdict was in favor of the defendant, and the judgment was in accordance with the verdict, except that the verdict found certain damages in favor of the defendant, and against the plaintiff’, for which the court, with the consent of the •defendant, did not render any judgment. As this action of the court was in favor of the plaintiff, he has no right to complain. As no error has been shown, the judgment ■of the court below must be affirmed.
All the Justices concurring.